Citation Nr: 1538665	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to October 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's bilateral lower extremity peripheral neuropathy is related to his active duty service or is proximately due to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active duty service, is not proximately due to or the result of a service-connected disorder, and may not be presumed to have been incurred during active duty service, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's August 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with January and June 2009 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran, and the examiner provided an adequate opinion as to the etiology of the Veteran's peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran declined to testify before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The Veteran has alleged that he experiences tingling and numbness in his lower extremities and that he believes it is due to his diabetes.  An April 2009 rating decision granted service connection for diabetes mellitus, type II, as presumptively due to Agent Orange exposure.  That same decision deferred service connection for peripheral neuropathy of the bilateral lower extremities to obtain a medical opinion regarding the etiology of that disorder, and in August 2009 the RO denied service connection.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection is warranted for any additional disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Although the Veteran does not contend that his peripheral neuropathy began during or is related to his period of active duty service, the Veteran's service treatment records are negative for complaints, treatment, or a diagnosis of peripheral neuropathy of the lower extremities.

A June 2008 letter from K. K., M.D. indicates the Veteran received an initial diagnosis of diabetes mellitus, type II, in May 2008 and was responding well to treatment.  Associated May 2008 and June 2008 treatment records from Dr. K. K. also reflect diagnoses of diabetes mellitus, type II, but do not reflect diagnoses of peripheral neuropathy and the Veteran did not report any associated symptoms.

A June 2008 private medical report from G. M., M.D. reflects an impression of diabetes mellitus, type II, and diabetic neuropathy and notes the Veteran reported numbness to his feet, legs, and toes.  The treatment report also indicated that the Veteran had a diagnosis of hypertension and a positive history for alcohol and tobacco use.  In a June 2008 letter, Dr. G. M. opined that the Veteran's diabetes and neuropathy "could have been exacerbated" by his exposure to Agent Orange while stationed in Vietnam.

In a July 2008 VA treatment note, the Veteran sought treatment for diabetes mellitus, type II, and the examiner reported an impression of diabetic peripheral neuropathy.

At a January 2009 VA examination, the Veteran reported numbness in his toes which spread to his legs and stated that he felt as if something was crawling under his skin.  He asserted he did not know how long he had been experiencing these symptoms but that they started before diabetes was diagnosed.  The Veteran indicated he was smoking a pack of cigarettes a day and that he had smoked for 40 years; he denied alcohol use.  On examination, deep tendon reflexes were active and equal in the lower extremities bilaterally and there was no paralysis, neuritis, neuralgia, muscular wasting, or atrophy.  Vibratory sensation was normal and peripheral pulses were full and equal in the bilateral lower extremities.  Touch sensation appeared normal with some diminished sensation of the dorsum of both feet.  The examiner reviewed the electromyography results and assessed sensory neuropathy of an undermined etiology.

A January 2009 electromyography revealed bilateral medial plantar sensory neuropathy, early sensory polyneuropathy of the bilateral lower extremities, and no evidence of diabetic neuropathy.  Motor nerve conduction studies of the lower extremities involving the peroneal and tibial nerves were within normal limits.  Sensory nerve conduction studies of the superficial peroneal and sural nerves revealed borderline to the lower extremities and sensory amplitudes with normal conduction velocity.  Bilateral medial plantar nerves had low sensory amplitudes and prolonged sensory distal latencies.

At a June 2009 VA examination, the Veteran told the examiner that he had been a smoker for 45 years; he was smoking four packs of cigarettes a day, but recently cut down to two packs a day.  The Veteran reported a history of alcohol abuse over seven years ago and indicated that he now drank a six-pack a week.  He stated his neuropathy did not begin until after his diagnosis of diabetes and that he had constant numbness mainly localized in the left thigh and bilateral feet and toes.  He felt like his toes were "all stuck together" and experienced pressure, tightness, and swelling in his bilateral lower extremities.  He stated that his left leg ranged with fluctuating temperatures from hot to cold and that it felt like it was "dead."  On physical examination of the bilateral lower extremities there was nonpitting edema; no muscle atrophy was present and muscle strength was 5/5.  Peripheral pulses were 1+ diminished and deep tendon reflexes at the knee and Achilles were 2+.  With sensation testing and use of a monofilament fiber, the Veteran had diminished sensation of the bilateral lower extremities 50 percent of the time.  With vibratory sensation, the Veteran was unable to note vibrations in the bilateral lower extremities with testing times three repetitions; he was able to feel the coldness from the tuning fork but was unable to feel the vibration.  The Veteran had difficulty with toe rising, extension, and flexion independently, and had a normal, erect gait.

The June 2009 VA examiner diagnosed bilateral medial plantar sensory neuropathy and early sensory polyneuropathy of the bilateral lower extremities without evidence of diabetic neuropathy, and found it was "less likely than not" that the Veteran's neuropathy was caused by or the result of his diabetes mellitus.  The examiner pointed to the Veteran's "multifactorial" history of uncontrolled hypertension, alcohol abuse, and tobacco abuse, all of which contribute to steady and stable neuropathy.  The examiner cited medical literature, which indicated that polyneuropathy was typically characterized by symmetric distal sensory loss, burning, or weakness, and that the rate of progression can help identify its etiology.  The examiner contrasted the Veteran's case with the results of a clinical study where patients with chronic axonal polyneuropathies generally experienced a slow progression of the disease over a period of years.  As an example, patients with diabetic polyneuropathy or elderly individuals with idiopathic axonal neuropathy experienced sensory loss which slowly ascended and increased in severity in the legs before the hands became affected.  The examiner also noted that electromyography studies were the initial diagnostic study in all patients with symptoms and signs of neuropathy, and emphasized that the January 2009 electromyography revealed no evidence of diabetic neuropathy.

A June 2009 VA treatment note documents an abnormal diabetic pedal pulse check and an abnormal sensory examination with monofilament.  A diabetic foot, skin, and nail examination was also abnormal, however, there are no details regarding the specific abnormalities.

An October 2012 disability benefits questionnaire, which was filled out by a VA examiner, contains diagnoses of diabetes and diabetic neuropathy.  The examiner noted the Veteran experienced a tingling sensation and burning pain in the plantar surfaces of his feet bilaterally and reported a "webbed toes" sensation in his bilateral feet.  On neurological examination, deep tendon reflexes, strength, position sense, and vibration sensation were normal.  Light touch/monofilament testing and cold sensation tests were normal except for the right lower extremity which showed decreased sensation.  The examiner found the Veteran's smooth, shiny, dark skin of his bilateral lower extremities represented trophic changes attributable to diabetic peripheral neuropathy.  Although the examiner diagnosed diabetic neuropathy, the examiner answered "no" to the question regarding whether the Veteran had upper and lower extremity diabetic peripheral neuropathy and did not note any affected nerves.  The examiner noted that the January 2009 electromyography supported sensory polyneuropathy and the report documented alcohol use.  The examiner indicated that the Veteran did not have a history of alcohol abuse and only used alcohol occasionally while in the military and rarely since leaving the military.

In his August 2013 VA Form 9, the Veteran indicated he was diagnosed with neuropathy after he was diagnosed with diabetes, which is why he believed it was secondary to his diabetes.  The Veteran also stated that "I am not an alcoholic and I continue to smoke cigarettes."

In a March 2014 statement, the Veteran's representative expressed the Veteran's disagreement with the June 2009 VA examiner who opined that the causes of the Veteran's bilateral lower extremity peripheral neuropathy were his long use of tobacco, alcohol abuse, and hypertension.  He "strongly contend[ed]" that he ever abused alcohol or had been treated for alcohol abuse and indicated that he did not know where the examiner got the idea that he ever abused alcohol.  The Veteran also stated that he believed his peripheral neuropathy was caused by his diabetes because he did not have neuropathy before he developed diabetes.

With respect to the Veteran's disagreement with the June 2009 VA examiner's statements, the Board points to the Veteran's April 2007 VA examination for posttraumatic stress disorder.  At that examination, the Veteran indicated he attended substance abuse group counseling in the early 1980s after being arrested twice for driving under the influence of alcohol.  The Veteran also reported that he stopped drinking heavily seven years ago and that he used to close down bars every night.  The April 2007 VA examiner found that the Veteran's reported history, coupled with the findings at the examination, suggested alcohol dependence.  Additionally, the Veteran specifically informed the June 2009 VA examiner that he ceased abusing alcohol over seven years ago.

Upon a review of the evidence of record, the Board finds that service connection for peripheral neuropathy of the bilateral lower extremities is not warranted.  The Veteran does not content that his peripheral neuropathy began during or is related to his period of active duty service, and there is no evidence of record whatsoever supporting service connection on a direct basis.  While it is undisputed in the record that the Veteran experiences bilateral lower extremity peripheral neuropathy, the dispute lies in whether his neuropathy is due to his diabetes mellitus.  As explained below, service connection on a secondary basis is not warranted.

The evidence in favor of the Veteran's claim includes a July 2008 VA examiner and Dr. G. M.'s impressions that the Veteran had diabetic neuropathy.  The word "impression" is not synonymous with "diagnosis."  Diagnosis is defined as "the determination of the nature of a case of disease."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 507 (32nd ed. 2012).  Impression is not defined in a medical context, however Merriam-Webster's Dictionary defines impression as "an idea or belief that is usually not clear or certain," or "an appearance of suggestion of something."  See Merriam-Webster.com (retrieved August 14, 2015, from http://www.merriam-webster.com/dictionary/impression).  Whether a medical impression is comparable to a medical diagnosis is highly questionable as an impression implies less certainty on the part of the examiner.

Additional evidence in support of the Veteran's claim includes an October 2012 VA disability benefits questionnaire, which lists a diagnosis of diabetic neuropathy on the first page, yet in subsequent pages indicates that diabetic peripheral neuropathy was not present.  For unknown reasons, an electromyography, which is specifically designed to assess the etiology of neurological disorders such as neuropathy, was not conducted in conjunction with this examination.  The examiner documented that electromyography studies from January 2009 reported abnormal findings in the lower extremities, yet the examiner failed to note that those studies revealed no evidence of diabetic neuropathy.  It is unclear how the October 2012 examiner determined that the Veteran's neuropathy was related to his diabetes as there is no rationale for that determination and no electromyography was conducted.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that "[a] bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Further diminishing the probative value of that examination report is the fact that the examiner noted that the Veteran did not have a history of alcohol abuse, only used alcohol occasionally while in the military, and rarely used alcohol since separating from service, which is clearly contradicted by other evidence of record.  Absent adequate reasoning for the examiner's conclusion that the Veteran's lower extremity peripheral neuropathy was actually diabetic neuropathy, and in light of the fact that the examiner clearly was unaware of the Veteran's history of alcohol use and the conflicting opinion of record attributing the Veteran's neuropathy, in part, to heavy alcohol use, the Board affords this report very little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise). 

On the other hand, the January and June 2009 examination reports are based on examinations of the Veteran, consideration of his lay statements, his complete and accurate medical history, and the results of an electromyography, which, as described above, is specifically designed to determine the etiology of nerve disorders.  Perhaps the most probative evidence of record, the objective results of the electromyography finding no evidence of diabetic neuropathy, speaks for itself.  Moreover, the June 2009 VA examiner provided a thorough, clear, and well-reasoned rationale for the opinion rendered by contrasting the Veteran's stable and steady symptoms of bilateral lower extremity peripheral neuropathy, which are congruent with a history of uncontrolled hypertension, alcohol abuse, and tobacco abuse, with symptoms of diabetic neuropathy, where sensory loss in the legs slowly ascends and increases in severity before moving to the arms.

The Board has also considered the Veteran's statements and his sincere belief that his peripheral neuropathy is due to his diabetes.  The Veteran is competent to provide evidence about what he observes and experiences, to include the symptoms associated with and onset of his peripheral neuropathy.  See Layno Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not, however, competent to determine that his peripheral neuropathy was caused by his diabetes, as this requires specialized medical education, training, or experience, which the Veteran has not been shown to possess.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).

The Veteran has verified Vietnam service and is presumed to have been exposed to herbicide agents, and therefore, Board has also considered whether service connection is warranted on a presumptive basis.  For Veterans presumed exposed to herbicides, a presumption of service connection arises for acute or subacute peripheral neuropath, when it manifests to a degree of 10 percent or more within one year of the Veteran's last date of exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(a).  Peripheral neuropathy was not diagnosed until 2008, decades after the Veteran was last presumed exposed to herbicide agents, and there is no evidence that the Veteran experienced symptoms of peripheral neuropathy within one year of his last presumed exposure.  Accordingly, service connection on a presumptive basis is not warranted.

Additionally, there is no evidence of record that the Veteran's peripheral neuropathy was directly caused by exposure to herbicide agents.  While Dr. G. M. provided an opinion that the Veteran's neuropathy "could have been exacerbated" by exposure to Agent Orange during service, there is no rationale supporting this opinion and it is speculative in nature, and therefore, not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion")) see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


